t c no united_states tax_court richard t wagner and margie wagner petitioners v commissioner of internal revenue respondent docket no 7186-o0l filed date ps petitioned the court under sec_6320 i r c to review a notice of a federal_tax_lien placed upon their property for and federal income taxes ps contend that they are entitled to carry back to a net_operating_loss that they incurred in ps now move the court to dismiss this case held we shall grant ps’ motion 62_tc_519 distinguished keith h johnson for petitioners william r mccants for respondent a opinion laro judge petitioners petitioned the court under sec_6320 to review a notice of a federal_tax_lien placed upon their property the lien arose from an assessment of federal income taxes of dollar_figure and dollar_figure for and respectively petitioners now after being served with respondent’s answer and respondent’s motion for summary_judgment move the court to dismiss this case without prejudice to their right to seek in federal district_court a determination that they incurred a net_operating_loss nol in that may be carried back to we shall grant petitioners’ motion ’ unless otherwise noted section references are to the internal_revenue_code in effect for the relevant years rule references are to the tax_court rules_of_practice and procedure and rule references are to the federal rules of civil procedure petitioners resided in maitland florida when their petition was filed ' respondent argued in his motion for summary_judgment that res_judicata barred petitioners from establishing an nol in that could be carried back to the court determined petitioners’ income_tax_liability for in estate of wagner v commissioner tcmemo_1998_338 in so doing we of course leave to the district_court to determine whether petitioners are entitled to any relief there and if so what type of relief -3- the parties agree that the court may dismiss this case pursuant to petitioners’ request we distinguish this dismissal from our jurisprudence that holds that taxpayers may not withdraw a petition under sec_6213 to redetermine a deficiency that jurisprudence stems from the seminal case of 62_tc_519 in estate of ming the taxpayers moved the court to allow them to withdraw their petition for a redetermination of their and federal income taxes presumably they made their motion so that they could refile their lawsuit in district_court we denied the motion we noted that whenever this court dismisses a case on a ground other than lack of jurisdiction we are generally required by sec_7459 to enter a decision finding that the deficiency in tax is the amount determined in the notice_of_deficiency id pincite we observed that entering such a decision would serve to preclude the taxpayers from litigating the case on its merits in district_court id at respondent does not object to dismissal without prejudice to petitioners’ filing a refund_suit in district_court but takes the position that the dismissal should be with prejudice to their refilling a petition under sec_6320 in our own court based on the same claim as their existing petition sec_7459 provides in relevant part sec_7459 effect of decision dismissing petition --if a petition for a redetermination of a deficiency has been filed by the taxpayer a decision of the tax_court dismissing the proceeding shall be considered as its decision that the deficiency is the amount determined by the secretary we noted that the commissioner had been prejudiced by the taxpayers’ filing of the petition by virtue of the fact that he was precluded from assessing and collecting the taxes which he had determined the taxpayers owed id pincite in estate of ming v commissioner supra pincite we also relied on our opinion in 57_tc_720 affd 507_f2d_406 2d cir which held that a taxpayer may not remove a case from this court in order to refile it in district_court we observed in dorl that the filing of a petition in this court gives us exclusive jurisdiction under sec_6512 which acts to bar a refund_suit in the district_court for the same tax and the same year we noted that this observation was supported by the legislative_history accompanying the enactment of the predecessors of sec_6512 and sec_7459 that history states that when a taxpayer petitions the board_of_tax_appeals the board’s decision once final settles the taxpayer’s tax_liability for the year in question even if the decision resulted from a dismissal requested by the taxpayer estate of ming v commissioner supra pincite we believe that our holding in estate of ming is inapplicable to the setting at hand where petitioners have petitioned this court under sec_6320 sec_7459 d applies specifically to a petition that is filed fora redetermination of a deficiency and makes no mention of a petition that is filed under sec_6320 to review a -5- collection action sec_6320 was added to the code as part of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 and that act made no amendment to sec_7459 which finds its roots in sec_906 of the revenue act of ch 44_stat_107 nor do we know of any provision in the code that would require us upon a dismissal of a collection action filed under sec_6320 to enter a decision for the commissioner consistent with the underlying notice_of_determination whereas the relevant legislative_history supported our holding in dorl v commissioner supra we are unaware of any legislative_history that would support a holding contrary to that which we reach herein our granting of petitioners’ motion is supported by rule a which we consult given the absence in our rules of a in relevant part rule provides rule dismissal of actions a voluntary dismissal effect thereof by plaintiff by stipulation an action may be dismissed by the plaintiff without order of court by filing a notice of dismissal at any time before service by the adverse_party of an answer or of a motion for summary_judgment whichever first occurs or by filing a stipulation of dismissal signed by all parties who have appeared in the action unless otherwise stated in the notice of dismissal or stipulation the dismissal is without prejudice except that a continued -6- specific provision as to this matter see rule under rule a a plaintiff is not entitled as a matter of right toa dismissal after the defendant has served a motion for summary_judgment but is allowed such a dismissal in the sound discretion of the court 252_f3d_1253 11th cir lecompte v mr chip inc continued notice of dismissal operates as an adjudication upon the merits when filed by a plaintiff who has once dismissed in any court of the united_states or of any state an action based on or including the same claim by order of court except as provided in paragraph of this subdivision of this rule an action shall not be dismissed at the plaintiff’s instance save upon order of the court and upon such terms and conditions as the court deems proper unless otherwise specified in the order a dismissal under this paragraph is without prejudice d costs of previously-dismissed action if a plaintiff who has once dismissed an action in any court commences an action based upon or including the same claim against the same defendant the court may make such order for the payment of costs of the action previously dismissed as it may deem proper our rule on dismissals rule b relates to dismissals for failure of a petitioner properly to prosecute or to comply with these rules or any order of the court or for other cause which the court deems sufficient pursuant to that rule the court may dismiss a case at any time and enter a decision against the petitioner id rule b does not apply to the setting at hand where petitioners voluntarily move the court to dismiss their petition filed under sec_6320 to review a notice_of_federal_tax_lien _7- 528_f2d_601 5th cir in general a court should grant a dismissal under rule a unless the defendant will suffer clear legal prejudice other than the mere prospect of a subsequent lawsuit as a result 781_f2d_855 11th cir the crucial guestion to be determined is would the defendant lose any substantial right by the dismissal 385_f2d_366 5th cir in making this determination a court must weigh the relevant equities and do justice between the parties in each case imposing such costs and attaching such conditions to the dismissal as are deemed appropriate mccants v ford motor co inc supra pincite the statutory period in which petitioners could refile their lawsuit in this court appears to have expired sec_6330 requires that a petition to this court be filed within days of the determination that is the subject of sec_6320 see also sec_6320 the rule is deeply embedded in the jurisprudence of federal_law that the granting of a motion to dismiss without prejudice is treated as if the underlying lawsuit had never been filed 4_f3d_605 8th cir 926_f2d_959 10th cir 895_f2d_1168 7th cir 725_f2d_306 5th cir 622_f2d_4 lst cir - 272_f2d_411 9th cir a b dick co v m197_f2d_498 2d cir md cas co v latham 41_f2d_312 5th cir we conclude that respondent is not prejudiced in maintaining the subject collection action against petitioners as if the instant proceeding had never been commenced accordingly in the exercise of the court’s discretion and after weighing the relevant equities including the lack of a clear legal prejudice to respondent we shall grant petitioners’ motion in accordance with the foregoing an appropriate order of dismissal will be entered granting petitioners’ motion to dismiss
